Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a divisional of U.S. Patent Application No. 16/006,747 filed June 12, 2018, , now U.S. Patent No. 10,588,656, which claims the benefit of U.S. Provisional Patent Application No. 62/584,326, filed November 10, 2017, is acknowledged.

Allowable Subject Matter
Claims 1-4 allowed.
Germain et al. (US 2014/0031834) discloses a hysteroscopic system for removing tissue from a uterus, the method comprising the steps of: providing a catheter 170 (Figs. 10A-11C) comprising a lumen and a projecting element 230 (para [0061]) and a blade 195 disposed in a distal end of the lumen, advancing the distal end of the catheter to a target substance in the body passageway; initiating aspiration through the lumen to draw the target substance between a cutting edge of the blade and an opposing conical surface of the projecting element (para 0056]). Germain discloses the projecting element 230 is designed to push a captured tissue strip proximally from the small cross-section lumen of inner sleeve as the inner sleeve moves to its fully advanced or extended position (para [0061]). Figures 11C and 12B of Germain’s drawings clearly shows that the edge of blade 195 is not used to shear the tissue against the opposing surface of the projecting element 230. 
The prior art of record alone or in combination fails to disclose a method for removing a target substance from a body passageway as claimed in claim 1. The prior art of record alone or in combination fails to discloses the limitation of providing a catheter comprising a lumen and a cone and a blade disposed in a distal end of the lumen and axially reciprocating the blade so the blade engages the target substance and shears the target substance against the opposing conical surface of the cone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/           Primary Examiner, Art Unit 3771